PROMISSORY NOTE
 

$20,000 June 14, 2010

 
 
FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which is
hereby acknowledged, Aviation Surveillance Systems, Inc., a Nevada corporation,
(“Maker”) hereby promises to pay to the order of Eden Ho (“Holder”) the sum of
TWENTY THOUSAND DOLLARS ($20,000) together with interest at the rate of six
percent (6%) per annum until paid.  Accrued interest and principal shall be due
and payable on June 14, 2011 (the “Maturity Date”).
 
Interest shall be computed on the basis of a 365-day year or a 366-day year, as
applicable, and actual days lapsed.  Maker shall have the privilege of
pre-paying the principal under this Note, without penalty or premium, at any
time.  All payments hereunder shall be applied first to interest, then to
principal.  All interest due and payable hereunder which is not paid when due
for any reason shall be cumulated and accrue interest at the rate hereunder.
 
All parties to this Note hereby waive presentment, dishonor, notice of dishonor
and protest.  All parties hereto consent to, and Holder is expressly authorized
to make, without notice, any and all renewals, extensions, modifications, or
waivers of the time for or the terms of payment of any sum or sums due
hereunder, or under any documents or instruments relating to or securing this
Note, or of the performance of any covenants, conditions or agreements hereof or
thereof or the taking or release of collateral securing this Note.  Any such
action by Holder shall not discharge the liability of any party to this Note.
 
This Note shall be governed by and construed in accordance with the laws of the
State of Nevada without regard to conflict of law principles.  Maker shall also
pay Holder any and all costs of collection incurred in connection with this
Note, including court costs and reasonable attorney’s fees.
 


 
Aviation Surveillance Systems, Inc.
 


 
By: /s/ Eden Ho
       Eden Ho, President and CEO
 